By the Court,
Whitman, J.:
Appellant stands convicted of the crime of forgery, and objects to the judgment: First, that “ the indictment does not state facts sufficient to constitute the offense charged.” Second, that “ the instrument set out in the indictment as forged is not a legal check as shown by the indictment.” Third, that “ the Court erred in permit-ing oral testimony to prove the existence of the Agency of the Bank of California.” Fourth, that “ the Court erred in instructing the jury, where an offense involves the commission, or an attempt to commit private injury, and is described with sufficient certainty in other respects to identify the act, an erroneous allegation as to the person injured, or intended to be injured, shall not be deemed material.” In argument, counsel for appellant consider the first two objections together, and as that seems the more natural and convenient course, their example will here be followed.
*184The indictment charges forgery by defendant of a check in words and figures following, with intent to injure one W. S. Hobart:
“ Virginia, Nev., May 25th, 1868.
“ Agency of the Bank of California.
Pay to Sapphire Mill, or bearer, one hundred and twenty dollars. 1120.00. W. S. Hobart,
per N. C. Hall.”
As extrinsic matter, it is averred that the Bank of California is a corporation under the laws of the State of California, having a branch office in Virginia City, State of Nevada, the business of which was to receive deposits and pay out money on checks of depositors, or their authorized agents. That Hobart, at the date of the check aforerecited, had credit at such agency ; that Hall was his authorized agent to draw checks thereon.
Counsel for appellant object that the check as recited presents no sensible payee or drawee; and that the extrinsic matter averred is not sufficient to avoid the objection. Is that so ? So far as the payee is concerned, the check is payable to bearer, which is sufficient. It is alleged, that the drawee is engaged in the business of receiving money and paying the same on depositors’ checks, as a branch of a California corporation; this it might lawfully do.
The principal portion of the business of this State is thus conducted by agents for foreign corporations, and the authority cited by counsel recognizes the right in explicit terms as by them quoted, thus: “ A corporation duly organized, and acting within the limits of the State granting the charter, may, by vote transmitted elsewhere, or by agent duly constituted, act and contract beyond the limits of the State.” (Angelí & Ames on Corporations, Sec. 104.) It is argued, however, that such action must be subservient and incident to the business of the corporation where chartered, otherwise it is unauthorized and illegal.
Whether so or not, is no matter of enquiry here. The fact of existence for the purposes averred in the indictment is sufficient to constitute a proper diawee.
Upon the trial, the existence of the corporation was proved by proffer of its certificate of incorporation, the existence of the agency *185by the oral testimony of Mr. Martin, who testified “ that it was an agency of the corporation, receiving deposits and paying out money on checks drawn, with Wm. Sharon as agent.” It was unnecessary to have offered the certificate of incorporation. Such is the general current of decisions, for the question is not the legality of the corporation, but of the guilt or innocence of the defendant, to which the corporation is no party, but is simply collaterally introduced-; and if the fact of existence be proved, it matters not whether it be such as would give it a standing in Court, were it there in its own behalf. (People v. Hughes, 29 Cal. 258.) So with the agency, it is not necessary to prove more with regard to it than with regard to its principal. That there ivas such an existence pursuing the business averred, was enough for the purpose of the prosecution.
The instruction complained of is simply a recital of a section of the statute regulating criminal proceedings, (Stats. 1861, 460, Sec. 240) and was properly given in connection with other matter to warn the jury against the seemingly plausible argument of counsel for defendant, that as Plobart, the person whom the indictment alleged the defendant intended to defraud, could not legally be defrauded, therefore there could be no such intent.
Though in one sense Hobart could not be defrauded, as he could not be held to pay forged paper; yet, on the other hand, he might-have been defrauded, as he might have paid had not the forgery been discovered and proven; and so the presumption arises that the forger intended thus to defraud, as it cannot be supposed that he would commit the forgery intending or expecting that it would be discovered: there was then the existent possibility of fraud, which is all that the law demands. And again, the rule is as was substantially stated by the District Court: “ Generally there are two persons who legally maybe defrauded; the one whose name is forged, and the one to whom the forged instrument is to be passed; and so the indictment may lay the intent to defraud either of these, and proof of an intent to defraud either of these, and proof of an actual intent to pass as good, though there be shown no actual intent to defraud the particular person, will sustain the allegation.” (2 Bishop’s Grim. Law, Sec. 556.)
The indictment then being sufficient, and no error occurring at the trial, the judgment of the District Court is affirmed.